Order entered October 7, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00673-CV

         IN THE ESTATE OF MARIA ELENA WEBB, DECEASED

                    On Appeal from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-20-01506-2

                                    ORDER
               Before Justices Molberg, Pedersen, III, and Goldstein

      Before the Court are appellant’s (1) July 21, 2022 emergency motion to stay

effect of July 1, 2022 order authorizing sale of estate real property and for

authority to execute listing agreement; (2) September 21, 2022 emergency motion

to stay decree confirming sale of real property; (3) September 29, 2022 emergency

motion for immediate relief from decree confirming sale; (4) October 4, 2022

motion for leave to consider her September 29 emergency motion as her

jurisdictional letter brief; and, (5) October 5, 2022 renewed request for emergency

relief and request to extend applicable appellate deadlines. The property at issue in

each of the emergency motions is decedent’s house, which is part of decedent’s
estate and where appellant and her husband reside. Decedent’s estate is subject to

a pending administration.

         We note the motions have been pending while the parties filed jurisdictional

briefing as the appeal was originally filed from a non-appealable interlocutory

order–the July 1 order authorizing sale. See TEX. EST. CODE ch. 356 (governing

sales of estate property and describing steps involved, beginning with application

to authorize sale and concluding with order approving or disapproving of report of

sale). Although appellant’s September 21 and 29 motions averred the probate court

had signed a decree confirming the sale of the property and sought relief from the

decree, the motions did not include a copy of the decree and the Dallas County

online docket did not then reflect the probate court had signed the decree. See id. §

356.556(c) (providing that order approving or disapproving of report of sale has

effect of final judgment and is appealable). The online docket, however, now

reflects the decree has been signed and appellant has attached a copy of the decree

to her October 5 motion. Accordingly, we have jurisdiction over the appeal, retract

our directive to file jurisdictional briefing, and DENY as moot appellant’s October

4 motion for leave to consider the September 29 motion as her jurisdictional letter

brief.

         In light of the decree confirming sale, we DENY the July 21 motion as

moot. And, because nothing before us reflects appellant has superseded the decree
confirming sale, see TEX. R. APP. P. 24.1, we DENY the September 21 and

September 29 motions as well as the October 5 motion to the extent it renews the

request for emergency relief.

       We DIRECT Dallas County Clerk John F. Warren and Lisabeth Kellett,

Official Court Reporter for Probate Court No.2, to file their respective records no

later than October 31, 2022 and DENY as moot appellant’s October 5 motion to

the extent it requests an extension of applicable appellate deadlines.

       A copy of this order shall be sent to Mr. Warren; Ms. Kellett; and, the

parties.

                                              /s/    BILL PEDERSEN, III
                                                     JUSTICE